--------------------------------------------------------------------------------

Exhibit 10.9
 
DIME COMMUNITY BANK SEVERANCE BENEFITS PLAN


PLAN PURPOSE


The purpose of the Dime Community Bank Severance Benefits Plan (“Plan”) is to
provide certain benefits in the event of the involuntary termination of an
Eligible Employee (as defined below) of Dime Community Bank (“Bank”) and its
affiliates as a result of job elimination, workforce reduction, reorganization
or similar corporate event designated by the Bank or an involuntary termination
in connection with a Change in Control (as defined below) during the Change in
Control Period (as defined below) (a “Restructuring”). The Bank believes that
whenever possible Eligible Employees should have temporary income to help
minimize the financial stress associated with job loss. Therefore, this Plan
provides severance pay and Outplacement Services (as defined below) to help
Participants bridge the time until they secure new employment in the event the
Participant is terminated as a result of a Restructuring.


This document is a combined plan document and summary plan description within
the meaning of ERISA (as defined below).


ARTICLE I


ESTABLISHMENT OF PLAN


Section 1.1         Establishment of Plan.


As of the Effective Date (as defined below), the Bank hereby establishes a
severance plan to be known as the “Dime Community Bank Severance Benefits
Plan.”  This Plan replaces the Severance Pay Plan of Dime Community Bank in its
entirety as of the Effective Date.  The purpose of this Plan is set forth above.


Section 1.2         Status as Welfare Benefit Plan Under ERISA.


This Plan is an "employee welfare benefit plan" within the meaning of section
3(1) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA") and shall be construed, administered and enforced according to the
provisions of ERISA.


Section 1.3         Prior Plans


With the exception of any individual employment agreements and change in control
agreements that are in effect as of the Effective Date of a Participant’s
termination of employment, this Plan supersedes any and all prior separation and
severance arrangements that provide payments in the event of a Change in Control
or in the ordinary course of business that may previously have been offered by
the Bank to Eligible Employees.


ARTICLE II


DEFINITIONS AND CONSTRUCTION


Section 2.1         Definitions.


Whenever used in this Plan, the following terms shall have the meanings set
forth below.


(a)          “Administrator” means the person or committee of the Board
responsible for administering this Plan in accordance with Article XI hereof.


(b)          “Base Compensation” means:



(i)
For salaried employees, a Participant’s annual base salary at the rate in effect
on his or her termination date.

 
A-1

--------------------------------------------------------------------------------

(ii)
For employees whose compensation is determined in whole or in part on the basis
of commission income, a Participant’s base salary as of his or her termination
date, if any, plus the commissions earned by the employee in the twelve (12)
full calendar months preceding his or her termination of employment.




(iii)
For hourly employees, a Participant’s total hourly wages for the twelve (12)
full calendar months preceding his or her termination of employment.




(c)          “Board” means the board of directors of the Bank.
 
(d)          “Cause” means, with respect to the conduct of a Participant in
connection with his or her employment with an Employer, personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, conviction of or plea of
no contest to a felony, willful violation of any law, rule, or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order. In
determining incompetence, the acts or omissions shall be measured against
standards generally prevailing among financial institutions.


(e)          “Change in Control” shall have the meaning set forth in the Dime
Community Bancshares, Inc. 2013 Equity and Incentive Plan, as in effect and as
amended from time to time, including any successor equity plan thereto, provided
that such Change in Control also constitutes the occurrence of a change in
control event as defined in Internal Revenue Code Section 409A, as the same may
be amended from time to time.


(f)           “Change in Control Period” means the period three (3) months prior
to the occurrence of a Change in Control and one (1) year thereafter.


(g)          “Change in Control Termination” has the meaning set forth in
Article IV.


(h)          “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the applicable rules and regulations thereunder.


(i)           “Effective Date” means the date this Plan is approved by the Board
of Directors of the Bank, or such other date as the Board shall designate in its
resolution approving this Plan.


(j)           “Eligible Employee” means any Employee of the Bank or any
affiliate of the Bank immediately prior to the Severance Date who: (i) is a
regular full time or part time Employee of the Employer and (ii) has completed
one (1) Year of Service with the Employer.  Eligible Employees EXCLUDE: (i) any
Employee who is a party to a contract or agreement or eligible under another
severance plan or policy that provides for severance benefits, separation
benefits or similar post-termination payments or payments in the event of a
Change in Control, (ii) independent contractors or individuals being paid
through an employee leasing company, temporary agency or other third party
agency; (iii) any individual classified by the Bank as an independent contractor
or a part-time, seasonal, occasional, limited duration, temporary or leased
employee (even if later retroactively classified as a common law employee); and
(iv) any Employee covered by a collective bargaining agreement, unless the
collective bargaining agreement provides for the Employee’s participation in
this Plan.


(k)          “Employee” means any person who is a common law employee of the
Employer.


(l)           “Employer” means the Bank or a subsidiary of the Bank, a parent of
the Bank which has adopted the Plan pursuant to Article VI hereof or any
successor who assumes this Plan in accordance with Article VII hereof.


(m)          “Outplacement Services” means outplacement services provided
through a third-party service provider selected by the Employer in its sole
discretion.


(o)          “Paid Time Off” has the meaning set forth in Section 5.2.
 
A-2

--------------------------------------------------------------------------------

(p)          “Payment” means the payment of severance compensation as provided
in Article IV hereof.


(q)          “Participant” means an Eligible Employee entitled to severance
payments and benefits under this Plan.


(r)           “Plan Year” means the 12 month consecutive period ending on
December 31st.  The first Plan Year will be January 1, 2018 – December 31, 2018.


(s)          “Pro-rated Performance Bonus” has the meaning set forth in Section
4.1(c).


(t)           “Pro-rated Target Bonus”  has the meaning set forth in Section
4.1(c).


(u)          “Re-employment Commencement Date” means the date on which an
Eligible Employee who terminates employment with the Employer first performs an
hour of Service with the Employer following such termination of employment.


(v)          “Service” means employment by the Employer. At the Board’s
discretion, Service may be deemed to include employment with an affiliate of the
Bank or a predecessor employer that was acquired by or merged into the Bank.


(w)         “Severance Date” means the date on which an Employee’s employment
with the Employer is terminated.


(x)          “Severance Period” means a period of weeks or months beginning
immediately following an Eligible Employee’s Severance Date and with a duration
equal to the number of weeks used to calculate the Eligible Employee’s Payment
under this Plan.


(y)          “Waiver and Release” has the meaning set forth in Section Article
IV.


(z)          “Year of Service” means each 12-month period of continuous
employment with an Employer following an Eligible Employee’s date of hire during
which the Eligible Employee completes at least one hour of service each month. 
The taking of a leave of absence (as defined below) does not eliminate a period
of time from being a Year of Service if the period of time otherwise qualifies
as a year of service.  A “leave of absence” means: (i) the taking of an
authorized or approved leave of absence under federal or state family and
medical leave laws; or (ii) active military leave.  For purposes of determining
a benefit, but not eligibility, under this Plan, partial years will be rounded
up to the nearest whole Year of Service.


Section 2.2         Applicable Law.


The laws of the State of New York shall be the controlling law in all matters
relating to the Plan to the extent not preempted by federal law.


Section 2.3         Severability.


If a provision of this Plan shall be held illegal or invalid, the illegality or
invalidity shall not affect the remaining parts of the Plan and the Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included.
 
A-3

--------------------------------------------------------------------------------

Section 2.4         Headings.


The headings of sections are solely for convenience of reference, and if there
is a conflict between such headings and the test of the Plan, the text shall
control.


ARTICLE III


ELIGIBILITY


Section 3.1         In General.


An Employee who is an Eligible Employee immediately prior to his or her
Severance Date and qualifies for severance payments and benefits as a result of
a Restructuring shall become a Participant as of said date.


Section 3.2         Qualification for Severance Payments and Benefits.


An Eligible Employee qualifies for severance payments and benefits under this
Plan if the Eligible Employee’s employment is involuntarily terminated by the
Employer as a result of a Restructuring. An Eligible Employee who is on an
authorized leave of absence on his or her Severance Date and otherwise qualifies
for severance payments and benefits under this Plan shall be eligible for the
payments and benefits provided under Article IV and Article V of this Plan as of
the date the leave of absence ends. The determination of whether an Eligible
Employee’s involuntary termination is as a result of a Restructuring shall be
made by the Bank, in its sole discretion, and such determination shall be
conclusive and binding on the Plan and the Eligible Employee.


Notwithstanding the foregoing, an Eligible Employee will not qualify for
severance payments or benefits under this Plan if:


(a)          The Eligible Employee voluntarily terminates employment with the
Employer for any reason;


(b)          In connection with the involuntary termination of an Eligible
Employee’s employment, the Employer offers the Eligible Employee another
position, that does not require the Eligible Employee to be based at a work
location more than fifty (50) miles from the location of his or her job or
office immediately prior to the Severance Date provided that such new work
location is not closer to the Eligible Employee’s home;


(c)          The Eligible Employee’s employment is involuntarily terminated in
connection with the Change in Control and the Eligible Employee is offered
employment by the purchaser upon or following the completion of the Change in
Control, whether or not there has been a change in reporting (or the Eligible
Employee does not apply for such position if the Eligible Employee has been
offered an opportunity by the purchaser to do so), provided that the Eligible
Employee is not required to change the work location of his or her job or office
more than fifty (50) miles from the location of his or job or office immediately
prior to the Severance Date provided that such new work location is not closer
to the Eligible Employee’s home; or;


(d)          The Eligible Employee’s employment is terminated by the Employer
for Cause or in circumstances that do not constitute a Restructuring as
determined by the Bank in its discretion.


Notwithstanding the foregoing, in the event the Eligible Employee is terminated
from employment and it is subsequently determined that, by virtue of conduct or
circumstances, arising either before or after the termination, the Eligible
Employee engaged in conduct that would have entitled the Employer to terminate
him or her for Cause, the Eligible Employee will be considered to have
terminated for Cause and will not be eligible for severance payments or benefits
under the Plan. (In such circumstances, if Plan payments have already been paid,
the Bank will be entitled to recover any such payments.) Further, an Eligible
Employee shall not be entitled to severance payments or benefits under this Plan
if the Eligible Employee’s termination of employment occurs by reason of the
Eligible Employee’s death or disability (as defined and determined in accordance
with the long-term disability plan or policy of the Bank as then in effect).
 
A-4

--------------------------------------------------------------------------------

ARTICLE IV


PAYMENTS


Section 4.1         Payment Formula.


(a)          Subject to paragraphs (b), (d) and (e) below, if an Eligible
Employee qualifies for severance payments or benefits under Article III, such
Eligible Employee shall be entitled to receive a severance benefit Payment equal
to the product of: (i) the Participant’s Years of Service through the Severance
Date; and (ii) two (2) week’s Base Compensation.


(b)          The minimum severance benefit Payment calculated above shall equal
no less than four (4) week’s Base Compensation and the maximum severance benefit
Payment calculated above shall equal no more than twenty-six (26) week’s Base
Compensation.  For example, if a Participant has one (1) Year of Service through
the Severance Date, the severance benefit Payment calculated above shall equal
one (1) times two (2) week’s Base Compensation, which equals a total severance
benefit Payment of two (2) week’s Base Compensation. Such amount shall be
increased to equal the minimum severance benefit Payment of four (4) week’s Base
Compensation. If the Participant has fifteen (15) Years of Service, the
severance benefit Payment would be calculated to equal fifteen (15) times two
(2) week’s Base Compensation, which would equal thirty (30) week’s Base
Compensation.  Such amount shall be reduced to the maximum severance benefit
Payment of twenty-six (26) week’s Base Compensation.


(c)          In addition to the Payment described in paragraphs (a) and (b)
above, if an Eligible Employee is eligible to receive severance benefits under
Article III on account of a termination of employment that occurs both during
the Change in Control Period and during the last (6) six months of the Plan Year
(a “Change in Control Termination”), the Bank may in its sole discretion also
award the Eligible Employee a pro-rated annual bonus Payment equal to the
product of (i) the Eligible Employee’s annual target bonus for the applicable
fiscal year, and (ii) a fraction, (the numerator of which is the number of days
the Eligible Employee was employed by the Employer during the Plan Year and the
denominator of which is 365 (“Pro-rated Target Bonus”).  Notwithstanding the
foregoing, with respect to Code Section 162(m) “covered employees”, in the event
that the Change in Control Termination occurs in the year following the Change
in Control, the Bank may in its sole discretion also instead award the “covered
employees” a pro-rated annual bonus Payment equal to the product of: (i) the
performance bonus to which the Eligible Employee would have been entitled to had
he or she remained employed at the Employer until the date on which the bonus is
normally paid, and (ii) a fraction, the numerator of which is the number of days
the Eligible Employee was employed by the Employer during the Plan Year and the
denominator of which is 365 (“Pro-rated Performance Bonus”).


(d)          Notwithstanding the provisions of (a), (b) and (c) above, if a
Payment to a Participant who is a Disqualified Individual shall be in an amount
which includes an Excess Parachute Payment, the Payment hereunder to that
Participant shall be reduced to the maximum amount which does not include an
Excess Parachute Payment. The terms “Disqualified Individual” and “Excess
Parachute Payment” shall have the same meaning as defined in Section 280G of the
Code, or any successor section of similar import.


(e)          A Participant will not be eligible to receive a Payment or other
severance benefits under this Plan unless he or she executes a Waiver and
Release in substantially the form attached hereto as Exhibit A.


Section 4.2         Time of Payment.


Subject to the effectiveness of the Waiver and Release attached hereto as
Exhibit A and subject to any payment timing requirements under Section 11.2, the
Payment to which a Participant is entitled shall be paid to the Participant by
the Employer, in cash and in full, not later than ten (10) business days after
the expiration of the revocation period under the Waiver and Release, which
shall occur no later than sixty (60) days following the Participant’s Severance
Date.
 
A-5

--------------------------------------------------------------------------------

ARTICLE V


OTHER RIGHTS AND BENEFITS


Section 5.1         Outplacement Services.


The Employer will pay the full cost of Outplacement Services for all
Participants receiving severance payments under Article IV above for a period
not to exceed six (6) months following a Participant’s Severance Date.  .
Outplacement services shall include, but are not limited to: assistance with
preparing a resume, developing interviewing skills, identifying career
opportunities and evaluating offers.


Section 5.2         Paid Time Off


Participants receiving severance payments under Article IV will receive a
payment for any accrued and unused paid time off (“Paid Time Off”) in their
final paycheck following or coincident with the Severance Date


Section 5.3         Other Benefits.


Neither the provisions of this Plan nor any Payment provided for hereunder shall
reduce any amounts otherwise payable, or in any way diminish the Participant’s
rights as an Employee of an Employer, whether existing now or hereafter, under
any other benefit, incentive, retirement, stock option, stock bonus, stock
ownership or any employment agreement or other plan or arrangement (except to
the extent this Plan supersedes any severance benefit agreement or plan).


Section 5.4         Effect of Rehire (Non-Change in Control Terminations ONLY)


If a Participant who is terminated other than in connection with a Change in
Control incurs a Reemployment Commencement Date during the Severance Period, he
or she will be required to repay an amount equal to the excess of (i) the
Payment over (ii) the amount of the Payment corresponding to the number of weeks
the Participant was not employed by the Employer.


Section 5.5         Employment Status.


This Plan does not constitute a contract of employment or impose on the
Participant or the Participant’s Employer any obligation to retain the
Participant as an employee, to change the status of the Participant’s
employment, or to change the Employer’s policies regarding termination of
employment.


ARTICLE VI


PARTICIPATING EMPLOYERS


Upon approval by the Board, this Plan may be adopted by any Subsidiary or Parent
of the Bank. Upon such adoption, the Subsidiary or Parent shall become an
Employer hereunder and the provisions of the Plan shall be fully applicable to
the employee of that Subsidiary or Parent. The term “Subsidiary” means any
corporation in which the Bank, directly or indirectly, holds a majority of the
voting power of its outstanding shares of capital stock. The term “Parent” means
any corporation which holds a majority of the voting power of the Bank’s
outstanding shares of capital stock.


ARTICLE VII


SUCCESSOR TO THE BANK


The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the obligations under this Plan, in the same manner and to the
same extent that the Bank or any adopting employer would be required to perform
if no such succession or assignment had taken place.
 
A-6

--------------------------------------------------------------------------------

ARTICLE VIII


AMENDMENT AND TERMINATION


Section 8.1         Amendment and Termination.


This Plan may be terminated or amended in any respect at any time by resolution
adopted by a majority of the Board.


Section 8.2         Form of Amendment.


The form of any proper amendment or termination of this Plan shall be a written
instrument signed by a duly authorized officer or officers of the Bank,
certifying that the amendment or termination has been approved by the Board. A
proper amendment of this Plan automatically shall effect a corresponding
amendment to each Participant’s rights hereunder. A proper termination of this
Plan automatically shall effect a termination of all Participants’ rights and
benefits hereunder.


ARTICLE IX


ARBITRATION


To the extent not inconsistent with the claims procedures herein, any dispute or
controversy arising under or in connection with this Plan shall be settled
exclusively by arbitration, conducted before a panel of three (3) arbitrators
sitting in a location selected by the Participant within fifty (50) miles from
the location of the Bank, in accordance with rules of the American Arbitration
Association then in effect. Judgment may be entered on the award of the
arbitrator in any court having jurisdiction.


ARTICLE X


LEGAL FEES AND EXPENSES


Section 10.1       Legal Fees and Expenses.  Subject to the notice provision in
Section 10.2 hereof, all reasonable legal fees and other expenses paid or
incurred by Participant pursuant to any dispute or question of interpretation
relating to this Plan shall be paid or reimbursed by the Bank, if Participant is
successful pursuant to a legal judgment, arbitration or settlement.


Section 10.2       Notice. A Participant must provide the Bank with ten (10)
business days’ notice of a complaint of entitlement under this Plan before the
Bank shall be liable for the payment of any legal fees or other expenses
referred to in Section 10.1 hereof.


ARTICLE XI


ADMINISTRATION OF THE PLAN


Section 11.1       The Administrator shall have sole authority and discretion to
administer and construe the terms of this Plan, subject to applicable
requirements of law. Without limiting the generality of the foregoing, the
Administrator shall have the following powers and duties:


(a)          To make and enforce such rules and regulations as it deems
necessary or proper for the efficient administration of the Plan;


(b)          To interpret the Plan, its interpretation thereof in good faith to
be final and conclusive on all persons claiming benefits under the Plan;


(c)          To decide all questions concerning the Plan and the eligibility of
any person to participate in the Plan;
 
A-7

--------------------------------------------------------------------------------

(d)          To appoint such agents, counsel, accountants, consultants and other
persons as may be required to assist in administering the Plan;


(e)          To prepare and file, distribute or furnish all reports, plan
descriptions and other information concerning the Plan;


(f)           To review and dispose of claims under the Plan filed and appealed
pursuant to Article XII; and


(g)          To discharge such other responsibilities or follow such directions
as may be assigned or given by the Board of Directors of the Bank.


Section 11.2       Compliance with Internal Revenue Code Section 409A.


(a)          To the extent necessary to ensure compliance with Section 409A, the
provisions of this Section 11.2 shall govern in all cases over any contrary or
conflicting provision in the Plan.  This Section 11.2 is an absolutely
superseding provision of this Plan, meaning that it will apply notwithstanding
other provisions of this Plan that permit or require payment at an earlier time.


(b)         It is the intent of the Employer that this Plan comply with the
requirements of Section 409A with respect to any nonqualified deferred
compensation subject to Section 409A.  The Plan shall be interpreted and
administered to maximize the exemptions from Section 409A and, to the extent the
Plan provides for deferred compensation subject to Section 409A, to comply with
Section 409A and to avoid the imposition of tax, interest and/or penalties upon
any Participant under Section 409A.


(c)          The Employer does not, however, assume any economic burdens
associated with Section 409A. Although the Employer intends to administer the
Plan to prevent taxation under Section 409A, it does not represent or warrant
that the Plan complies with any provision of federal, state or local law. The
Employer and its respective directors, officers, employees and advisers will not
be liable to any Participant (or any other individual claiming a benefit through
the Participant) for any tax, interest, or penalties the Participant may owe as
a result of participation in the Plan.  The Employer shall have no obligation to
indemnify or otherwise protect any Participant from any obligation to pay taxes
under Section 409A.  However, following the occurrence of a Change in Control,
the Employer shall exercise its good faith best efforts to minimize any adverse
impact to a Participant with respect to the benefits payable to the Participant
under this Plan (for example, by preserving the availability of the Section 409A
short-term deferral exemption with respect to such benefits to the extent
possible and by avoiding any forfeiture of a Participant’s benefits or any other
non-payment of benefits due under this Plan).


(d)          It is intended that each lump sum payment made pursuant to Article
IV shall be exempt from Section 409A as a short-term deferral within the meaning
of the final regulations under Section 409A.


(e)          To the extent necessary to comply with Section 409A, in no event
may a Participant, directly or indirectly, designate the taxable year of
payment.  In particular, to the extent necessary to comply with Section 409A,
because any payment to a Participant under this Plan is conditioned upon the
Participant’s executing and not revoking a Waiver and Release, if the designated
payment period for such payment begins in one taxable year and ends in the next
taxable year, the payment will be made in the later taxable year.


(f)          To the extent necessary to comply with Section 409A, references in
this Plan to “termination of employment” or “terminates employment” (and similar
references) shall have the same meaning as “separation from service” within the
meaning of the Section 409A Treasury regulations (“Separation from Service”),
and no payment subject to Section 409A that is payable upon a termination of
employment shall be paid unless and until (and not later than applicable in
compliance with Section 409A) the Participant incurs a Separation from Service. 
In addition, if the Participant is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) at the time of his or her Separation from Service, any
nonqualified deferred compensation subject to Section 409A that would otherwise
have been payable on account of, and within the first six months following, the
Participant’s Separation from Service, and not by reason of another event under
Section 409A(a)(2)(A), will become payable on the first business day after six
months following the date of the Participant’s Separation from Service or, if
earlier, the date of the Participant’s death.
 
A-8

--------------------------------------------------------------------------------

Section 11.3       Required Regulatory Provision.


If the Bank is in default as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. §1813(x)( I), all obligations of the Employer under
this Plan shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the Participants.


ARTICLE XII


CLAIMS PROCEDURE


Section 12.1       Claims Procedure/Claims Review


The Plan Administrator reviews and authorizes payment of benefits allowance for
those Participants who qualify under the provisions of the Plan. No claim forms
need be submitted. Questions regarding payment of the severance benefit should
be directed to the Plan Administrator.


If a Participant feels he or she is not receiving benefits which are due, the
Participant should file a written claim for the benefits with the Plan
Administrator. A decision on whether to grant or deny the claim will be made
within ninety (90) days following receipt of the claim. If more than ninety (90)
days is required to render a decision, the Participant will be notified in
writing of the reasons for delay. In any event, however, a decision to grant or
deny a claim will be made by not later than one hundred and eighty (180) days
following the initial receipt of the claim.


If the claim is denied in whole or in part, the Participant will receive a
written explanation of the specific reasons for the denial, including a
reference to the Plan provisions on which the denial is based.


If the Participant wishes to appeal this denial, the Participant may write the
Plan Administrator within 60 days after receipt of the notification of denial.
The claim will then be reviewed and the Participant will receive written notice
of the final decision within sixty (60) days after the request for review. If
more than sixty (60) days is required to render a decision, the Participant will
be notified in writing of the reasons for delay. In any event, however, the
Participant will receive a written notice of the final decision within one
hundred and twenty (120) days after the request for review.


If an adverse benefit determination is made with respect to your appeal, the
notice of the final decision will include the specific reasons for the denial,
including a reference to the Plan provisions on which the denial is based, and a
statement that the Participant is entitled to receive, upon request and free of
charge, reasonable access to all documents and information relevant to the claim
and that the Participant may bring a civil action under Section 502(a) of ERISA.


The foregoing procedures must be exhausted before a Participant may bring a
legal action seeking payment of benefits under the Plan or of rights under the
Plan’s terms.  The Participant may not bring such an action more than one year
after the earlier of (i) the Participant’s Severance Date, or (ii) the
Participant’s receipt of the notice of final decision on the request for appeal.


Section 12.2       Allocation of Fiduciary Responsibilities and Employment of
Advisors


Any Named Fiduciary may:


(a)          Allocate any of his or her responsibilities under the Plan to such
other person or persons as he or it may designate, provided that such allocation
and designation shall be in writing and filed with the Plan Administrator.


(b)          Employ one or more persons to render advice to him, her or it with
regard to any of his, her or its responsibilities under the Plan; and
 
A-9

--------------------------------------------------------------------------------

(c)          Consult with counsel, who may be counsel to the Bank.


For purposes of this Plan, the term “Named Fiduciary” shall mean (but only to
the extent of the responsibilities of each of them) the Plan Administrator and
the Board of Directors of the Bank.  Whenever one Named Fiduciary is required by
the Plan to follow the directions of another Named Fiduciary, the two Named
Fiduciaries shall not be deemed to have been assigned a shared responsibility,
but the responsibility of the Named Fiduciary giving the directions shall be
deemed his, her or its sole responsibility and the responsibility of the Named
Fiduciary receiving those directions shall be to follow them insofar as such
instructions are on their face proper under applicable law.


STATEMENT OF ERISA RIGHTS


A participant in this Plan is entitled to certain rights and protections under
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). ERISA
provides that all plan participants shall be entitled to:


Receive Information About the Plan and a Participant’s Benefits



·
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all documents governing the Plan, and a copy of the latest
annual report (Form 5500 Series) filed by the Plan with the U.S. Department of
Labor and available to the Public Disclosure Room of the Pension and Welfare
Benefit Administration.




·
Upon written request to the Plan Administrator, copies of documents governing
the operation of the Plan, and copies of the latest annual report (Form 5500
Series) and updated summary plan description. The Plan Administrator may make a
reasonable charge for the copies.




·
Receive a summary of the plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.



Prudent Action by Plan Fiduciaries


In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of Plan participants and beneficiaries.
No one, including the Bank or any other person, may fire an employee or
otherwise discriminate against an employee in any way to prevent the Participant
from obtaining a welfare benefit or exercising rights under ERISA.


Enforce Rights


If a claim for a welfare benefit is denied or ignored in whole or in part, the
Participant has a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.


Under ERISA, there are steps an employee can take to enforce the above rights.
For instance, if an employee a copy of plan documents or the latest annual
report from the plan and does not receive them within 30 days, the employee may
file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay the employee up to $110 a day
until the employee receives the materials, unless the materials were not sent
because of reasons beyond the control of the Plan Administrator. If the employee
has a claim for benefits which is denied or ignored, in whole or in part, the
employee may file suit in a state or federal court. If an employee is
discriminated against for asserting his or her rights, the employee may seek
assistance from the U.S. Department of Labor or may file suit in a federal
court. The court will decide who should pay court costs and legal fees. If an
employee is successful, the court may order the person the employee has sued to
pay these costs and fees. If the employee loses, the court may order the
employee to pay these costs and fees, for example, if it finds the claim is
frivolous.
 
A-10

--------------------------------------------------------------------------------

Assistance with Questions


If the employee has any questions about the Plan, the employee should contact
the Plan Administrator. If the employee has any questions about this statement
or about the employee’s rights under ERISA, or if the employee needs assistance
in obtaining documents from the Plan Administrator, the employee should contact
the nearest office of the employee Benefits Security Administration, U.S.
Department of Labor, listed in the telephone directory or the Division of
Technical Assistance and Inquiries, employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.
The employee may also obtain certain publications about his or her rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.


ADDITIONAL INFORMATION


Plan Sponsor:
Dime Community Bank
300 Cadman Plaza West
8th Floor
Brooklyn, New York 11201
(718) 343-1801
   
Employer Identification Number (EIN):
[INSERT]
   
Plan Name:
Dime Community Bank Severance Benefits Plan
   
Type of Plan:
Welfare Benefits Severance Plan
   
Plan Year:
Calendar Year
   
Plan Number:
[INSERT]
   
Plan Administrator:
Dime Community Bank
300 Cadman Plaza West
8th Floor
Brooklyn, New York 11201
Attention: Director of Human Resources
(718) 343-1801
   
Agent for Service of Legal Process:
Plan Administrator

 
 
A-11

--------------------------------------------------------------------------------